Citation Nr: 9932754	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  95-04 279	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1962 to September 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a compensable rating for 
bilateral hearing loss.  

The Board notes that in the November 1999 informal hearing 
presentation the representative cited "entitlement to 
service connection for tinnitus" as an "amended issue".  
By rating action in December 1996, the RO denied service 
connection for tinnitus.  The veteran did not appeal that 
decision.  In March 1998 he requested that the claim for 
service connection for tinnitus be reopened.  By rating 
action in November 1998 the RO found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for tinnitus.  The record reflects that 
the veteran has not filed a notice of disagreement with that 
most recent decision.  The Board therefore finds that this 
issue is not properly before the Board and will not be 
considered herein.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.


The Board initially notes that in an October 1999 statement, 
the veteran's representative essentially requested that the 
veteran's claim be considered for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321.  The 
record reflects that the RO has yet to address this request, 
and the Board finds that this should be accomplished, and 
encompassed in an supplemental statement of the case, prior 
to the Board's review of this matter.  

In the November 1999 informal hearing presentation the 
veteran's representative claimed that although the veteran 
did not report for numerous scheduled audiological 
examinations, there was no evidence in the claims folder 
showing that he was notified of these examinations.  The 
representative requested that this matter be remanded so that 
an examination could be rescheduled, and requested that a 
copy of the letter sent to the veteran be included in the 
claims folder, and that the letter inform him of the 
consequences for failing to report for a scheduled 
examination.  

During the pendency of his claim, the veteran has provided 
numerous addresses.  In March 1994 he provided an address of 
[redacted], [redacted].  In a June 1994 
letter from a Senator, the veteran's address was noted to be 
[redacted].  Subsequent letters sent to the [redacted]
[redacted] address came back to the RO marked "Return to 
Sender".  In his October 1994 substantive appeal (VA Form 9) 
he provided the following address:  "c/o Homeless Shelter, 
[redacted].  Subsequent letters sent to that 
address came back to the RO marked "Return to Sender".  

In June 1996 a letter from the veteran's representative 
provided the following address for the veteran:  [redacted]
[redacted].  In March 1998 he sent a statement 
to the RO, again listing [redacted] as his address, 
but also reported that he was currently an "in-patient" at 
the Bedford VA medical center (VAMC).  In December 1996 and 
December 1998 letters were sent to him at the 94 Fort Hill 
Avenue address and there is no indication these letters were 
returned.

A copy of a letter dated September 17, 1998, that was sent to 
the veteran notifying him of the VA examination scheduled for 
September 29, 1998, was sent to the [redacted]
address.  There is no indication that this letter was 
returned; however this letter was apparently sent by a 
physician who is a VA contractor, and it is unclear whether 
the letter may have been returned to that physician's office.  
This letter indicated that if the veteran failed to report 
for the examination, VA would consider his claim without the 
benefit of the evidence from the examination.  The record 
reflects that he failed to report for this examination.  

The consequences are significant for failing to report for a 
scheduled VA examination.  Pursuant to 38 C.F.R. 
§ 3.655(a),(b), when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  As noted 
above, the veteran failed to report for the September 1998 VA 
examination.  It appears that [redacted] may be a 
good address for the veteran, since there is no indication 
that the December 1996 and 1998 letters were returned.  
However, it is unclear whether the September 1998 letter may 
have been returned or whether he ever received that letter, 
as he reported in March 1998 that he was inpatient at the 
Bedford VAMC.  Additionally, he has not been specifically 
notified that his claim will be denied if he fails to report 
for a scheduled VA examination.  Under the circumstances, 
another attempt should be made to contact the veteran, at the 
most recent address of record, in order to develop the 
evidence in this case.  The RO should also specifically 
notify him of the consequences for failing to report for a 
scheduled VA examination.  38 C.F.R. § 3.655(a),(b) (1999). 

It is to be emphasized that "the duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while the VA does have a duty to assist 
the veteran in the development of his claim, that duty is not 
limitless.  In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of their whereabouts.  
If he does not do so, there is no burden on the VA to "turn 
up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  Accordingly, the case is REMANDED to the RO 
for the following:

1.  The RO should send a letter to the 
veteran at the most recent address of 
record, requesting that he identify 
(names, addresses, and dates) of all 
medical providers (VA and non-VA) who 
have treated him for his bilateral 
hearing loss since 1994.  The RO should 
directly contact all identified sources 
and obtain copies of all related medical 
records, not already on file.  

2.  The RO should then schedule the 
veteran for a VA audiological examination 
the nature and extent of any hearing loss 
present.  The claims folder should be 
made available to the examiner for 
review.  Notification of the examination 
should be sent to the veteran at his most 
recent address of record, and a copy of 
the notification letter should be placed 
in the claims folder.  In conjunction 
with scheduling the examination, he 
should be notified of the provisions of 
38 C.F.R. § 3.655(c).

3.  Following the completion of all 
development, the RO should review the 
veteran's claim, to include consideration 
of whether the case should be referred to 
appropriate VA officials for 
extraschedular consideration under 38 
C.F.R. § 3.321.  If the veteran fails to 
report for the scheduled examination, the 
RO should give consideration to this case 
under the provisions of 38 C.F.R. § 
3.655.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
specifies the reasons for the decision, 
to include citation to 38 C.F.R. § 3.655 
if appropriate.  A reasonable period of 
time for response should be provided. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


